Citation Nr: 0331247	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  96-44 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
October 31, 1966, to May 11, 1967, and from August 4, 1968, 
to August 17, 1968.

This matter originally came to the Board of Veterans' 
Appeals (Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that rating decision, the 
RO denied service connection for residuals of a neck injury.  
In September 1998, the veteran appeared at the RO and 
testified at a video conference hearing which was conducted 
by the undersigned sitting in Washington, DC.

In an August 2000 decision, the Board denied service 
connection for residuals of a neck injury.  The veteran duly 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2001, the 
Court issued an order which vacated the Board's August 2000 
decision and remanded the matter for additional action.  

In a May 2002 decision, the Board again denied service 
connection for residuals of a neck injury.  The veteran 
again appealed the Board's decision to the Court.  While the 
case was pending before the Court, in March 2003, the 
veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand.  In a March 2003 order, the Court granted 
the motion, vacated the Board's May 2002 decision, and 
remanded the matter for readjudication consistent with the 
March 2003 Joint Motion.  


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  According to the March 2003 Joint Motion discussed 
above, the veteran has not yet received the required 
notification.  

In addition, in a recent decision, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  See Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  The Federal Circuit held that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  This matter must be 
addressed on remand.

The veteran's representative has requested that this case be 
remanded for a new examination in light of the Court's 
decision in Stegall v. West, 11 Vet. App. 268 (1998).  The 
representative argued that the September 1999 VA examiner 
failed to address "the February 4, 1969[,] X-ray report 
showing what appeared to be arthritis at that date."  Thus, 
the representative maintained that a new examination was 
necessary to comply with the Board's May 1999 remand 
instruction that the examiner review the entire claims 
folder.  In fact, the examiner noted that the records were 
reviewed in the company of the veteran.  Further, the 
February 1969 X-ray report to which the representative 
referred showed "no definite abnormality" of the cervical 
spine.  Thus, in the absence of evidence of "what appeared 
to be arthritis," the Board finds it unnecessary to order 
another examination.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should also 
advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
VCAA notice should also be in accordance 
with the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).

2.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




